UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5174


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC PATRICK FLOYD, a/k/a “E,”

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00079-JPB-DJJ-1)


Submitted:   June 30, 2010                    Decided:   July 8, 2010


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman L. Lambert, Sr., THE LAW OFFICES OF SHERMAN L. LAMBERT,
SR., PLLC, Shepherdstown, West Virginia, for Appellant.    Betsy
C. Jividen, United States Attorney, Thomas O. Mucklow, Assistant
United   States  Attorney,   Martinsburg,  West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric     Patrick    Floyd     pled      guilty        to    conspiracy     to

possess with intent to distribute and to distribute more than

five   kilograms       of   cocaine,   in       violation      of    21    U.S.C.   §    846

(2006); nine counts of distribution of cocaine, in violation of

21   U.S.C.    §     841(a)(1)   (2006);        two   counts    of       possession     with

intent to distribute cocaine, in violation of § 841(a)(1); and

one count of possession with intent to distribute marijuana, in

violation of § 841(a)(1).            Floyd appeals his convictions on the

ground that the district court erred by denying his motion to

withdraw his guilty plea.           We affirm.

              Floyd challenges the district court’s denial of his

motion to withdraw his guilty plea on the grounds that he did

not enter his guilty plea knowingly and voluntarily and that

counsel provided ineffective assistance during plea negotiations

and the plea colloquy.           We review the district court’s denial of

a motion to withdraw a guilty plea for an abuse of discretion.

United States v. Dyess, 478 F.3d 224, 237 (4th Cir. 2007).

              Withdrawal of a guilty plea is not a matter of right.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000)

(citing United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991)).   The defendant bears the burden of showing a “fair and

just reason” for the withdrawal of his guilty plea.                              Fed. R.

Crim. P. 11(d)(2)(B).            “[A] ‘fair and just’ reason . . . is one

                                            2
that essentially challenges . . . the fairness of the [Fed. R.

Crim. P.] 11 proceeding . . . .”               United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992) (en banc).                       An appropriately

conducted      Rule   11     proceeding,      however,    “raise[s]       a     strong

presumption that the plea is final and binding.”                  Id.

            Here, the district court applied the factors courts

must consider in determining whether to permit withdrawal of a

guilty plea.      See Ubakanma, 215 F.3d at 424.             Our review of the

record convinces us that the district court did not abuse its

discretion in denying Floyd’s motion to withdraw.                       Accordingly,

we affirm the district court’s judgment.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in     the    materials

before   the    court      and   argument   would   not    aid    the    decisional

process.



                                                                              AFFIRMED




                                        3